NOT FOR PUBLICATION                          FILED
                                                                         APRIL 24 2014

                    UNITED STATES COURT OF APPEALS                    MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS




                            FOR THE NINTH CIRCUIT




RAVINDER SINGH                                   No. 09-73690
              Petitioner,
                                                 Agency. No. A074-791-346
  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, JR., Attorney General,
              Respondent.




                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted February 12, 2014
                              Pasadena, California

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.


                                          1
Before: PAEZ and NGUYEN, Circuit Judges, and MOTZ, Senior District Judge.**



      Ravinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review the

BIA’s denial of a motion to reopen for abuse of discretion. Najmabadi v. Holder,

597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion when it denied Singh’s motion as

untimely. Singh filed his motion more than ninety days after the BIA’s final

administrative order. See 8 C.F.R. § 1003.2(c)(2). Unable to demonstrate

changed circumstances in India, he also failed to qualify for the regulatory

exception to the time limit. See 8 C.F.R. § 1003.2(c)(3)(ii) (providing an exception

to the ninety-day deadline for applications based on changed circumstances arising

in the country of nationality if petitioner’s new evidence is material and was

unavailable at the previous hearing); see also Najmabadi, 597 F.3d at 987–90

(explaining that new evidence must be “qualitatively different” from evidence

presented at the petitioner’s original hearing). Although Singh presented evidence

depicting both human rights abuses in India and the targeted harassment of his


        **
             The Honorable J. Frederick Motz, Senior District Judge for the U.S.
District Court for the District of Maryland, sitting by designation.


                                          2
family members, this evidence—while disturbing—reflects the continuation of

patterns that have existed for much of the past two decades. Because similar

evidence was available to Singh at the time of his original proceeding in 2000,

Singh failed to establish changed country conditions in 2009.

      Moreover, contrary to Singh’s contention, the BIA adequately considered

the evidence presented with his motion. See Najmabadi, 597 F.3d at 990

(reiterating that the BIA need not “write an exegesis on every contention” raised by

a petitioner, so long as it “consider[s] the issues raised and announce[s] its decision

in terms sufficient [for] a reviewing court to perceive that it has heard and thought

and not merely reacted”) (citations, quotations, and alterations omitted). For this

reason, we reject Singh’s assertion that the BIA deprived him of due process when

it denied his motion to reopen. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.

2000) (requiring error for a petitioner to sustain a due process claim in a removal

proceeding). The BIA’s decision was therefore appropriate.

      PETITION DENIED.




                                           3